Citation Nr: 0812651	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  97-23 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served with the Army National Guard of Wyoming 
from 1974 to 1997, including during various periods of active 
duty from April 1974 to June 1974, May 1979 to October 1979, 
and in November 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The veteran appeared and testified at 
personal hearing at the RO in October 1997 and June 2000.  
Transcripts of the hearings have been added to the record.  
This case was remanded to the RO for additional development 
in November 2001 and May 2003.   

In August 2007, the United States Court of Appeals for 
Veterans Claims (Court)  vacated and remanded a March 2004 
Board decision.  The March 2004 Board decision was vacated 
and remanded by the Court because of inadequate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA). 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).    

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.  On remand, the AOJ 
must provide such notice.

A March 2004 Board decision denied the claim for service 
connection for chronic fatigue syndrome.  In August 2007, the 
Court vacated and remanded the March 2004 decision to the 
Board.  The Court's order reflects the March 2004 Board 
decision was vacated and remanded because the veteran was not 
given adequate notice under the Veterans Claims Assistance 
Act of 2000.  The Court reasoned that the Board impermissibly 
relied on decisional documents (rating decision) and post-
decisional documents (statement of the case, supplemental 
statements of the case) to find VCAA notice, and presumed 
that the veteran had not been prejudiced by the lack of 
adequate notice, and that VA had failed to rebut the 
presumption of prejudice.  

On the question of adequacy of notice, the Court did not 
address the adequacy of VA notice letters to the veteran sent 
in April 2001, January 2002, and June 2003; however, in light 
of the Court's ultimate finding - that VCAA notice to the 
veteran was inadequate - it appears the Court implicitly 
found that that the April 2001, January 2002, and June 2003 
VA notice letters to the veteran were not alone adequate VCAA 
notice.  In light of the Court's finding of inadequate VCAA 
notice to date, the only way to insure adequate VCAA notice 
is to again remand for fully compliant VCAA notice letter to 
be sent to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a VCAA notice 
letter regarding the issue of service connection 
for chronic fatigue syndrome that complies with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In 
addition to the other notices, the notice letter 
should specifically advise the veteran that 1) on 
the question of whether you have a current 
disability of chronic fatigue syndrome, you should 
provide competent medical evidence of a current 
diagnosis of the symptoms you claim are 
manifestations of chronic fatigue syndrome, and 2) 
on the question of relationship of current 
disability to service, you should obtain and submit 
a written medical opinion that relates your current 
symptoms claimed as chronic fatigue syndrome to any 
in-service injury, disease, or event, including 
during service in Honduras.  For any medical 
professional that has told you that the current 
symptoms you claim as chronic fatigue syndrome are 
related to any in-service injury or disease, you 
should obtain a written opinion from that medical 
professional and submit it to VA.

In addition, the AOJ must send the appellant a 
corrective notice that explains the information and 
evidence not of record needed to establish an 
initial disability rating and an effective date, if 
service connection is granted on appeal, as 
outlined by the Court in Dingess, supra. 

The claims file must include documentation that the 
AOJ has complied with VA's duties to notify and 
assist a claimant.

2.  Following the above development, the AOJ should 
readjudicate the claim for service connection for 
chronic fatigue syndrome.  If the benefit sought on 
appeal is not granted, an appropriate supplemental 
statement of the case should be issued to the 
veteran and his attorney.  The veteran and his 
attorney should be afforded an opportunity to 
respond to the supplemental statement of the case 
before the claim folder is returned to the Board.

The purpose of this remand is to comply with the Court's 
August 2007 order and to provide additional notice to the 
veteran.  The appellant and his attorney may submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

